Citation Nr: 1219395	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  09-15 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


	(CONTINUED ON NEXT PAGE)

INTRODUCTION

The Veteran served on active duty from May 1944 until March 1946 and from February 1948 until January 1956.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Service connection for wound right shoulder, which previously was finally denied (as residuals of a right shoulder injury, bicipital tendinitis, and wound, right shoulder), remained denied therein.  The Veteran perfected an appeal as to this decision.

In August 2009, the Board found that new and material evidence had been submitted to reopen the claim of entitlement to service connection for a right shoulder disability but remanded for additional development.  The Board denied service connection for a right shoulder wound or injury after completion of this development in an April 2010 decision.

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a December 2010 Joint Motion for Remand (JMR), he and the VA Secretary requested that the Board's April 2010 decision be vacated and the case be remanded.  An Order granting the JMR was issued by the Court later that month.

In March 2011, the Board remanded the issue of entitlement to service connection for a right shoulder wound or injury for further additional development in compliance with the aforementioned Order and JMR.  Some but not all of this development was completed, as set forth in more detail below.  The failure to achieve at least substantial compliance with remand directives usually triggers another remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  However, another remand is not necessary in this case.  Determined herein based upon review of the Veteran's claims file in addition to his Virtual VA "eFolder" is that service connection for a right shoulder disability can be granted without more development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The weight of the evidence shows that the Veteran has a current right shoulder disability which is related to right shoulder injuries he incurred due to accidents during his active duty service.


CONCLUSION OF LAW

The criteria for establishing service connection for a right shoulder disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1153, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.3.09 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Before addressing the merits, the Board preliminarily notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits as provided for by the Veterans Claims Assistance Act (VCAA) of 2000.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The Board is granting the benefit sought with respect to the sole issue on appeal.  It follows that even if any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless.  Thus, no discussion of these duties is necessary.

II.  Service Connection

The Veteran contends that he injured his right shoulder three times during service, once as a result of falling down stairs in 1948 or 1949, once as a result of being pinned against a wall after slipping and falling while carrying a machine gun in 1949, and once as a result of a motor vehicle accident (MVA) in 1955 or 1956.  He additionally contends that he has had right shoulder problems ever since these injuries.

Service connection "basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service . . . or if preexisting such service, was aggravated therein."  38 C.F.R. § 3.303(a); see also 38 U.S.C.A. §§ 1110, 1131.

To establish direct service connection, there generally must be medical or satisfactory lay evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Direct service connection also may be established if the evidence of record reveals chronicity or continuity.  38 C.F.R. § 3.303(b).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  Id.; Barr, 21 Vet. App. at 303.  Continuity of symptomatology post-service is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity legitimately may be questioned.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  

Further, direct service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is presumed even when there is no relevant in-service documentation if certain circumstances exist.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Applicable here are those for presumptive service connection for chronic diseases.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  First, the Veteran must have served 90 days or more of active service during a period of war or after December 31, 1946.  38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.307(a)(1).  Second, the Veteran must have manifested a chronic disease such as arthritis to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. § 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(2), (3), 3.309(a).  Affirmative evidence rebutting in-service incurrence or aggravation of the disease must be taken into consideration even if the two aforementioned circumstances are met.  38 U.S.C.A. §§ 1113, 1153; 38 C.F.R. §§ 3.307(d), 3.309(a).

The Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt is given to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

The Board has a heightened obligation to explain its findings and conclusions and to consider the benefit of the doubt rule when records presumably or actually are lost or destroyed while in the possession of the government.  Ussery v. Brown, 8 Vet. App. 64 (1995); Cuevas v. Principi, 3 Vet. App. 542 (1992); Pruitt v. Derwinski, 2 Vet. App. 83 (1992); O'Hare, 1 Vet. App. at 365.  However, the standard for proving a claim of service connection is not lowered.  Russo v. Brown, 9 Vet. App. 46 (1996). 

Although all the evidence has been reviewed, only the most salient and relevant evidence is discussed herein.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  

The Separation Qualification Record for the Veteran's first period of active duty service documents that he primarily was a motor boat operator but also was a utility repairmen and electrician.  The DD-214 covering the majority and latter portion of his second period of active duty service documents that he was assigned to an antiaircraft artillery gun battalion.

An attempt to obtain his complete service treatment records was met with the response that they were fire-related.  It is noted in this regard that there was a fire at the National Personnel Records Center (NPRC) in 1973.  Some service treatment records exist, however.  They reveal that no musculoskeletal defects were found at the Veteran's March 1946 separation examination.  They also reveal that no abnormalities of the upper extremities were found upon his separation examination in January 1956.  

Attempts were made both long ago and recently pursuant to the Board's March 2011 remand to obtain alternative records concerning treatment during active duty service.  The old attempts were successful in that daily sick reports reflect the Veteran sought treatment for unspecified reasons in May 1949 and July 1949.  The recent attempts were unsuccessful.  No clinical records were found regarding the Veteran in 1955 or 1956.  Similarly, no morning reports were found for portions of 1955 and 1956.  No morning or sick reports for other portions of 1956 were found as a result of the aforementioned fire.

C.V., the Veteran's step-son, recounted in a March 1982 statement that the Veteran was admitted to the hospital due to an accident in 1949 or 1950.

N.C., the Veteran's former spouse, recounted in a March 1982 statement that she was dating the Veteran in 1950.  She then recounted that he had two accidents resulting in his hospitalization that year.

Old private treatment records, to include those pertaining to employment, as well as old letter and notes from private physicians collectively indicate the following.  The Veteran received treatment for his right shoulder at work occasionally between 1957 and 1971.  He also received such treatment outside work in April 1959, November or December 1976, from March through August 1977, and leading up to December 1982.  Various diagnoses were made.  The Veteran's extremities were negative upon examination at work from 1958 to 1961 and in 1965, 1967, and 1970.  

The Veteran's Social Security Administration records formally were found to be unavailable in August 2008.  It was noted that such records had been destroyed.

Old VA treatment records reflect as follows.  The Veteran received treatment for his right shoulder in 1982 through 1984, 2001, and 2004 through 2005.  He complained of right shoulder symptoms since an accident during active duty service in May 2001.  He complained of such symptoms for many years in February 2004.  Various diagnoses were made.  

More recent VA treatment records show ongoing treatment for the Veteran's right shoulder as well as the following.  April 2008 magnetic resonance imaging (MRI) found impingement with partial tears in the supraspinatus and subscapularis tendons and a suspected although not well visualized focal full thickness tear.  Beginning in September 2008, right shoulder pain with signs of impingement and rotator cuff tear was diagnosed.  The Veteran reported right shoulder symptoms since an accident 50 years ago at that time.  He reported such symptoms since a MVA in 1945 in December 2008.  Right shoulder rotator cuff tear first was diagnosed then.

In an April 2009 VA treatment record, the Veteran reported right shoulder symptoms since being slipping, falling, and being pinned against a wall while carrying a machine gun during active duty service.  Impingement right shoulder with bursitis and partial rotator cuff tear was diagnosed by the treating certified physician assistant (PA-C) on the basis of the aforementioned MRI.  The PA-C then opined per the Veteran's statements that "it is more likely than not that the degenerative changes noted of the right shoulder were initiated as a result of the slip and fall while on active duty in the 1940's."

The most recent VA treatment records document ongoing treatment for the Veteran's right shoulder plus the following.  He complained of right shoulder symptoms for many years in May 2010.  History of trauma during active duty service was referenced several times.  In addition to the aforementioned right shoulder rotator cuff tear diagnosis, diagnoses of chronic right shoulder pains, impingement syndrome right shoulder, and osteoarthrosis were made.  June 2010 X-rays found age appropriate osteoporosis, degenerative changes in the acromioclavicular (AC) joint, and no such changes in the shoulder joint.  X-rays taken in February 2011 found age appropriate osteoporosis, degenerative changes in the AC joint, a normal glenohumeral joint, and no signs of long-standing rotator cuff tear or impingement syndrome.  Also found was evidence of degenerative disc disease of the lower cervical spine which was identified as a potential source of the Veteran's right shoulder symptoms.  The impression was a normal right shoulder for age.

A VA joints examination was afforded to the Veteran in November 2009.  His claims file was reviewed.  He reported injuring his right shoulder with a machine gun during active duty service in 1948.  It was noted that there was no history of trauma to the joint and no history of hospitalization.  Right shoulder DJD was diagnosed by the examiner, who did not specify any title.  The examiner then opined that it is less likely as not that this disorder was caused by or a result of a military injury.  Noted in this regard was that the Veteran did not display his current degree of impairment upon examination in the 1980's.  Also noted that was his disorder is of the type unlikely to result from an injury approximately 51 years prior.

Pursuant to the Board's March 2011 remand, a clarification of this opinion was sought.  Specifically, it was requested that the examiner (the previous examiner if possible or another if not possible) acknowledge that the Veteran does report a history of trauma and subsequent hospitalization to his right shoulder and indicate the impact, if any, this acknowledgement has on the opinion rendered.  The May 2011 VA examination addendum complied with neither request.  The examiner, a physician, instead indicated review of the claims file and opined that the question whether or not the Veteran's right shoulder disorder is due to or a result of his active duty service cannot be resolved without resort to mere speculation.  Noted in this regard was that there was no records pertaining to his right shoulder dated during active duty service, that the first such record is from 1959 several years following completion of his active duty service, and that he was seen numerous times thereafter.  As such, it was determined that sufficient evidence did not exist to support that the Veteran's right shoulder disorder began during his active duty service.

The Board finds, given the above, that service connection for a right shoulder disability is warranted.  Each of the requirements for general direct service connection has been met.

A current disability exists when there is a disability when a claim for it is filed or at any time during the pendency of such claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Such a disability was found in the Board's April 2010 decision.  It once again is undisputed that the Veteran currently has a right shoulder disability.  He filed his claim in April 2008.  Although his right shoulder was characterized as normal for his age upon X-rays in February 2011, numerous right shoulder diagnoses have been made between April 2008 and then.  These include right shoulder pain and chronic right shoulder pains.  "Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  In the Veteran's case, underlying maladies/conditions of impingement, partial tears, a suspected full thickness tear, osteoporosis, and degenerative changes in the AC joint were identified upon MRI and X-rays.  Additional diagnoses of record indeed include signs of impingement and rotator cuff tear, right shoulder rotator cuff tear, impingement right shoulder with bursitis and partial rotator cuff tear, impingement syndrome right shoulder, osteoarthrosis, and right shoulder DJD.

It is presumed that a Veteran is in sound condition upon entry into service except as to defects, infirmities, or disorders noted by being recorded in examination reports at that time or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  No entrance examination exists with respect to either of the Veteran's periods of active duty service.  It thus cannot be determined that a right shoulder problem was noted at the time.  See Lee v. Brown, 10 Vet. App. 336 (1997); Doran v. Brown, 6 Vet. App. 283 (1994) (the presumption of soundness attaches where a service entrance examination is unavailable and presumed to have been lost, for example in a fire, while in government possession).  No medical or lay evidence, let alone clear and unmistakable evidence, concerns a right shoulder disorder or even right shoulder problems preceding either of the Veteran's periods of active duty service.  Whether a right shoulder injury or disease was incurred during service, rather than whether a right shoulder injury or disease which pre-existed service was aggravated therein, accordingly is the next question.  

Like in the Board's April 2010 decision, incurrence of a right shoulder injury during active duty service is found.  The only evidence in this regard, since service treatment are not of record, are the Veteran's assertions that he fell down stairs, was pinned against a wall after slipping and falling while carrying a machine gun, and was involved in a MVA during active duty service.  Lay evidence such as these assertions may provide sufficient support for a claim of service connection.  Barr, 21 Vet. App. at 307.  This is the case where the evidence is both competent and credible.  Competency is "a legal concept determining whether testimony may be heard and considered" whereas credibility is "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted."  Layno v. Brown, 6. Vet. App. 465 (1994).

The Veteran is competent to assert involvement in various accidents each resulting in a right shoulder injury during active duty service because both the accidents and the symptoms indicative of injury would have been experienced by him.  Id. (concluding that lay witnesses are competent to provide testimony or statements relating to facts of events that the lay witness observed or that is within the realm of his/her personal knowledge).  He also is credible in this regard.  

Evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Factors for consideration in weighing the credibility of lay evidence therefore include a showing of interest, self-interest, bias, inconsistent statements, inconsistency with other evidence of record, facial implausibility, bad character, malingering, desire for monetary gain, and witness demeanor.  See Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  "[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the lack of such evidence in combination with other factors may lead to the determination against credibility.

The Veteran is interested in the outcome of this matter because, if service connection is granted, he may receive monetary compensation.  Yet each of the in-service accidents asserted by him is facially plausible.  Falling down stairs and being involved in a MVA can happen to anyone at anytime.  Due consideration shall be given to the places, types, and circumstances of a Veteran's service.  38 U.S.C.A. § 1154(a).  Here, the Veteran was assigned to an anti aircraft artillery gun battalion during his second period of active duty service.  It accordingly stands to reason that he, at least at times, had to carry guns such as machine guns.  This raises the potential that he slipped and fell while doing so, resulting in him being pinned against a wall.  Each of the in-service accidents asserted by the Veteran further is consistent with the other evidence.  C.V. and N.C., who knew him during his active duty service, both remembered him being hospitalized due to one or more accidents.  Nothing of record contradicts that this occurred.

In-service accidents resulting in right shoulder injuries accordingly have been established through competent and credible lay evidence.  All that remains is to determine whether the Veteran's current right shoulder disability is related to these in-service accident injuries.  Three medical opinions exist regarding this question.  The November 2009 VA examiner's is negative, the VA PA-C's from April 2009 is positive, and the March 2011 VA examiner's, while negative in tone, is inconclusive (neither negative nor positive) given that any opinion was found to involve mere speculation.  An examiner's conclusion that a[n] ... etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a ... conclusive opinion."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  

The weight of a medical opinion is diminished where is based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  Reonal v. Brown, 5 Vet. App. 458 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  Both the November 2009 and the March 2011 VA examiners' opinions were based on review of the claims file.  The rationale for each was set forth.  Yet the November 2009 opinion is based on an inaccurate factual premise.  Clarification of this opinion indeed was sought given that history of right shoulder trauma and hospitalization was not noted at the corresponding examination even though the Veteran reported such history.  The March 2011 opinion also appears to be based on an inaccurate factual premise.  Acknowledgement of the Veteran's reported history was requested but not provided therein.  Such acknowledgement cannot be implied from the fact that the claims file was reviewed since no mention whatsoever of the aforementioned history was made.  

Unlike the November 2009 and March 2011 VA examiners' opinions, the April 2009 VA PA-C's opinion was not based on review of the claims file.  This does not necessarily negate the opinion, however.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that the mere fact that an examiner did not review the claims file does not render a medical examination inadequate, particularly where the content of the examination shows that the examiner was familiar with the Veteran's history); D'Aries v. Peake, 22 Vet. App. 97 (2008) (same).  Indeed, the rationale for the PA-C's opinion was the Veteran's reported history.  An opinion may not be rejected simply because it is based only on the Veteran's statements unless these statements also are rejected.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (citing Wilson v. Derwinski, 2 Vet. App. 614 (1992)); see also Godfrey v. Brown, 8 Vet. App. 113 (1995) (there is no obligation to accept an opinion based solely on the Veteran's stated history).  It was determined above based on his reported competent and credible history, as it was in April 2010, that he suffered accidents resulting in right shoulder injuries during active duty service.  Thus, there is no reason to reject the PA-C's opinion.  

Little weight is assigned to the November 2009 negative VA examiner opinion and the March 2011 inconclusive VA examiner opinion as a result.  In contrast, significant weight accordingly is assigned to the April 2009 positive PA-C opinion.  The weight of all of the opinions as a whole thus is positive.

In sum, the Veteran has a current right shoulder disability, his competent and credible report establishes in-service accidents which caused right shoulder injuries, and the weight of the opinions concerning whether or not a relationship exists between his current right shoulder disability and his in-service right shoulder accident injuries is positive.  Nothing more is required to establish his entitlement to general direct service connection for a right shoulder disability.  This benefit accordingly is granted.  It follows from this determination that there is no need to discuss any other theories of entitlement through which this benefit can be granted (presumptive, chronicity, continuity of symptomatology, 38 C.F.R. § 3.303(d)).


ORDER

Service connection for a right shoulder disability is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


